Case 1:19-mj-00291-GMH Document 1-1 Filed 11/26/19 Page 1 of 2
Case! 19-mj-00291
Assigned to: Judge G. Michael Harvey
Prob 124 (10/14) Assign. Date: 11/26/2019
VAE (6/18) Description: RULE 5 - ARREST

UNITED STATES DISTRICT COURT
for the

EASTERN DISTRICT OF VIRGINIA

U.S.A. vs. Louis Edw ennett Docket No, 1:95CR00490-001
Petition on Supervised Release

COMES NOW Raymond Hess, PROBATION OFFICER OF THE COURT, presenting an official report
upon the conduct and attitude of Louis Edward Bennett, who was placed on supervision by the Honorable T.S.
Ellis, If, Senior United States District Judge sitting in the Court at Alexandria, Virginia, on the Ist day of March,
1996, who fixed the period of supervision at five (5) years. and imposed the general terms and conditions
heretofore adopted by the Court and also imposed special conditions and terms as follows:

RESPECTFULLY PRESENTING PETITION FOR ACT ION OF COURT FOR CAUSE AS FOLLOWS:
See Attachment(s)

PRAYING THAT THE COURT WILL ORDER a warrant to be issued directing that the offender appear
before the Court to show cause why supervision should not be revoked,

ORDER OF COURT 1 declare under the penalty of perjury that the
foregoing is true and correct.

Considered and ordered this DA” xy of Me

20 and ordered filed and made a part of the Executed on:

recordy‘in the above case. Dightalty signed by Raymond M.Hess

Raymond M. Hess Date: 2019,06,20 09:19:02 -Os00"

Raymond M. Hess
Senior U.S. Probation Officer
(703) 366-2118

T.S. ENié, 1 Place Manassas, Virginia
Senior United Statés District Judge

 

 

TO CLERK'S OFFICE
Case 1:19-mj-00291-GMH Document 1-1 Filed 11/26/19 Page 20f2 orecH-ve-rwin

Petition on Supervised Release
Page 2
RE: BENNETT, Louis Edward

OFFENSE: Count 1: Anned Robbery, in violation of Title 18, U.S.C., §§2113 (a) & (d) and 2; and Count 2:
Use of'a Firearm During and Relation to a Crime of Violence, in violation of Title 18, U.S.C., §§924(c)(1) &(3)
and 2.

SENTENCE: 188 months imprisonment as to Count), and 60 months imprisonment as to Count 2 for a total of
248 months. A $50 special assessment fee was assessed for each count, for a tota) of $)00. A five (5) year
term of supervised release was ordered to follow release.

ADJUSTMENT TO SUPERVISION: The defendant was released from the D.C. Jail on October 30, 2015, to
parole supervision and was placed under the supervision of Court Services and Offender Supervision Agency
(CSOSA). ‘The U.S. Probation Office, Eastem District of Virginia was never notified of the defendant's release,

It came to the attention of our office through the District of Maryland, that this offender was released from
incarceration. Due to the fact that hc committed the instant offenses in the Eastern District of Virginia while
on parole supervision trom the District of Columbia, the District of Maryland believed he may have been
supervised by CSOSA. The District of Maryland advised they received a Notice of Release and Arrival on the
defendant; however, no one in their district followed up with the Eastern District of Virginia when they denied
his release plan to their district.

Our investigation revealed that the defendant was released from FC! Edgefield to the District of Columbia jail
where he was then released to parole supervision effective October 30, 2015. Our district was never advised of
his release and contact with the U.S. Parole Commission (USPC) and CSOSA revealed they had no record of
the defendant’s supervised release obligation to the Eastem District of Virginia.

The defendant has been supervised by CSOSA since his release. On March 15, 2018, CSOSA reported several
violations to the USPC and requested a warrant. A warrant was not issued until May 8, 2019. On May 31,
2019, CSOSA reported additional violations to include “Failure to report for supervision as directed”, noting
that the defendant has not reported for supervision since at least February 4, 2019.

VIOLATIONS: The following violations are submitted for the Court's consideration.

MANDATORY CONDITION: “THE DEFENDANT SHALL REPORT TO THE PROBATION
OFFICE IN THE DISTRICT TO WHICH THE DEFENDANT IS
RELEASED WITHIN 72 HOURS OF RELEASE FROM
CUSTODY OF THE BUREAU OF PRISONS.”

On Octoher 30, 2015, Louis Bennett was released from the custody of the Bureau of Prisons. Mr. Bennett did
hot report to the U.S. Probation Office to be installed on supervised release as ordered by Your Honor at
sentencing on March 1, 1996.

RMH/Img
Prod 12A (10/16)
VAE (8/!7)
nZn/HAn: A "9:97 6T@2-P2-NNC

cO'd
